DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 9/2/1, Applicant, on 12/2/21, amended claims. Claims 1-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
Previous 112b rejection issue #(2)-(3) are withdrawn in light of the amendments clarifying the constraints in the claim. One of the remaining 112b rejections still remains.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01. The omitted steps are:  (1) the overlap currently present between the 1st set of historical vectors and the 2nd set of historical vectors. Currently, it recites “identifying a second set of historical vectors comprising a second predetermined number of historical vectors that include the first set of historical vectors and are closest by Euclidean distance to the search vector.” It is unclear how to interpret the claim, since the claim covers a) second set being the exact same as the first set; or b) second set being a subset of a first set; or c) first set being a subset of a first set. As addressed in the response to arguments below, and Applicant pointing to paragraph 31, it appears Applicant should recite something like: “identifying a second set of historical vectors comprising a second predetermined number of historical vectors larger than the first predetermined number of historical that include the first set of historical vectors and are most similar by Euclidean distance to the search vector.” If the claim specifies that the second set is larger than the first set, Applicant could choose to maintain the original language that the second set are “most similar.”
Claims 11 and 17 recite similar limitations and are rejected for the same reasons.
Claims 2-10, 12-16, and 18-20 are rejected the same reasons as claims 1, 11, and 17 from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
A… method comprising: 
…, responsive to a schedule request from a user, form data into a plurality of form values the schedule request comprising the form data from an… form populated by the user; 
assembling the form values into a search vector (Search vector can just be a number for a value that is being searched for; ); 
optimizing a set of constraints for a … scheduling algorithm by searching historical data… 
executing, when a number of constraints in the set of constraints is at most a threshold number of constraints, a… algorithm that inputs the search vector,… 
identifying a first set of historical vectors comprising a first predetermined number of historical vectors that are closest by Euclidean distance to the search vector, and
identifying a second set of historical vectors comprising a second predetermined number of historical vectors that include the first set of historical vectors and are closest by Euclidean distance to the search vector; 

generating an employee schedule using an optimization algorithm subject to the set of constraints, wherein the set of constraints comprises the enhanced constraint vector; and 
transmitting, responsive to the generating of the employee schedule, …regarding availability of the employee schedule.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “managing personal behavior” (following rules or instructions – for determining the best schedule given a request; people following the schedule instructions). This also can be considered a  series of mathematical relationships (mathematical evaluation of best schedule for people using algorithms; using “locality sensitive hashing” is a mathematical technique as best understood; looking at average and standard deviation values for what is searched; optimizing based on constraints). The claims are a series of steps for finding a desirable schedule that is similar to historical data of schedules, and performing any optimization subject constraints. Accordingly, claim 1 is directed to an abstract idea.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. In particular, the claim 1 recites additional elements that are:
A “computer implemented” method comprising: 
“parsing,” responsive to a schedule request from a user, form data into a plurality of form values the schedule request comprising the form data from an “electronic” form MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea ; See also MPEP 2106.05(h) field of use); 
assembling the form values into a search vector (if “search vector” interpreted as only being used by a computer – this is just MPEP 2106.05f - “apply it” on a computer); 
optimizing a set of constraints for a “machine-learning” scheduling algorithm by searching historical data “in a history database”, the searching comprising: MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea – “machine learning” with no further details; database used for presumably giving data to the computer [though the claim here never says which steps involve the computer];
executing, when a number of constraints in the set of constraints is at most a threshold number of constraints, a “nearest neighbor algorithm” that inputs the search vector, “and performing locality sensitive hashing when the number of constraints in the set of constraints exceed the threshold number of constraints” (to extent that the math of nearest neighbor algorithm and “locality sensitive hashing” need a computer to be utilized - MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea);
generating an employee schedule using an “optimization algorithm subject to a plurality of schedule constraints, wherein the plurality of schedule constraints comprises the enhanced constraint vector” (if this is considered an additional element somehow, MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea); and 
MPEP 2106.05f - “apply it” – merely uses a computer as a tool to perform an abstract idea ).
Examiner notes that none of the steps recite when the computer is involved in the determinations. Examiner suggests to help move prosecution forward, reciting that the computer perform each step (though this by itself is not enough to overcome 101). At most, there is “field of use”, in that the claims state an algorithm and that there is a computer in the preamble that is performing “machine learning” and this is all “apply the abstract idea” [forming a schedule for people] on a computer (MPEP 2106.05f).
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “computer” [in just the preamble]; “parsing… from an electronic See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
In addition, the following limitations are conventional computer functions:
“parsing,” responsive to a schedule request from a user, form data into a plurality of form values the schedule request comprising the form data from an “electronic” form populated by the user (MPEP 2106.05(d)(II) – Receiving or transmitting data over a network); 
searching historical data “in a history database using a nearest neighbor algorithm” (MPEP 2106.05(d)(II) – performing repetitive calculations);
transmitting, responsive to the generating of the employee schedule, “data for initiating a notification” regarding availability of the employee schedule (MPEP 2106.05(d)(II) – Receiving or transmitting data over a network).
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful 
Independent claim 11 is directed to an article of manufacture at step 1, which is a statutory category. Paragraph 102 of the specification sates “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se.” Claim 11 recites similar limitations as claim 1 and is rejected for the same reasons at step 2a, prong one. Claim 11 recites additional elements of “computer-readable storage media, and program instructions collectively stored on the one or more computer-readable storage media, the program instructions executable by a processor to cause processor to perform operations” to perform each of the steps. These elements are viewed as “apply it” on a computer (MPEP 2106.05f) at step 2a, prong 2 and step 2B. For the remaining limitations, similar to the analysis of claim 1, this is just “field of use” and “apply it” on a computer (MPEP 2106.05f) for the same reasons stated above, and the same reasons above with regards to claim 1 at step 2a, prong 2 and step 2B apply here. The claim 11 is not patent eligible. 
Independent claim 17 is directed to an apparatus at step 1, which is a statutory category. Claim 17 recites similar limitations as claim 1 and claim 11 and claim 17 is rejected for the same reasons at step 2a, prong one. Claim 17 recites additional elements of “processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations” to perform each of the steps. These elements are viewed as “apply 
Claims 2, 12, and 18 narrow the abstract idea by stating the schedule request is for a specified period. Claims 3, 13, and 19 narrow the abstract idea by stating there is a projected business demand in the schedule for a period. Claims 4, 14, and 20 narrow the abstract idea by stating there is a KPI for a target business goal for the specified schedule period. Claims 5-6 narrow the abstract idea by stating the schedule request has certain number of employees available and for certain categories (i.e. skills). Claim 7 narrows the abstract idea by stating there is a mathematical operation of normalizing/standardizing the values. Claim 8 further narrows the abstract idea by stating there are “plurality” of historical schedule vectors. At this time, the “historical schedule vectors” are not used in any active steps. Claim 9 narrows the abstract idea by stating there “a number of” dimensions to the search vector for what the schedule is requested for. This is just adding a number of requirements for the desired schedule. Claim 10 narrows the abstract idea by including a further schedule preference of an employee. Claim 15 recites additional elements that are transferring stored program instructions from a remote data processing system (field of use MPEP 2106.05h at step 2a, prong 2 and step 2b; also conventional at step 2b – receiving or transmitting data over a network). Claim 16  recites additional elements that are transferring stored program instructions from a remote data processing system as well tracking use of the field of use MPEP 2106.05h at step 2a, prong 2 and step 2b; also conventional at step 2b – receiving or transmitting data over a network) as well as narrowing the abstract idea by creating an invoice (i.e. a bill) for the usage. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Syrichas (US 2017/0140325) in view of Dahmen, “Solving multi-activity multi-day shift scheduling problems with a hybrid heuristic,” 2015, Journal of Scheduling, Vol. 18, pages 207-223, and Huang, “Accurate and Fast Asymetric Locality-Sensitive Hashing Scheme for Maximum Inner Product Search,” 2018, In Proceedings of the 24th ACM SIGKDD International Conference on Knowledge Discovery & Data Mining, pages 156-1570.
Concerning claim 1, Syrichas discloses:
A computer implemented method comprising: 
parsing, responsive to a schedule request from a user, form data into a plurality of form values the schedule request comprising the form data from an electronic form populated by the user (Syrichas – See par 51-52, FIG. 2 - a first schedule portion which indicates whether the workers are busy (i.e. have been allocated a task) at a time or during a time period. In this example this is done by having all of the relevant times or time periods as columns and, for each column (time or time period) and for each row (worker), a 0/1 value indicates whether the worker is available/busy at this time or during this time period. See par 64 - Returning to FIG. 8, at S801, a schedule is input, wherein the schedule has been generating based on the set of task and workforce to be associated (taking into account the relevant time period) for finding a suitable schedule. This initial schedule can for example be created using a separate booking system, into which requests for visits by service technicians can be entered); 
assembling the form values into a search vector (Syrichas –See par 50, FIG. 2 illustrates an example encoding or data item 200 which encodes a schedule in accordance with an example of the present disclosure. In this example the encoding 200 is represented as a table with rows corresponding to workers and the columns corresponding to different sub-sections of the encoding. For the sake of clarity this has been arranged logically as a table in the example of FIG. 2. As this example uses a binary encoding, each cell of this table can assume a binary value {0, 1} which simulates the {-1, +1} spin; See par 59, FIG. 6 – table showing “1” because worker allocated; “0” worker available at that time; See par 90, 94 - S902, “integrate” process is carried out, which corresponds to inner loop in FIG. 10; The Integrate process takes as an input the current set of P replicas and perturbs them based on the current parameters by going through each replica in the set of P replicas and processing them. See par 100, FIG. 9-10 - “Integrate” effectively performs many (P) searches in parallel, which not only increases the number of schedules which can be explored, but also allows with the use of the quantum term E.sub.K, the search to take short cuts, or ‘tunnelling’, between what would ordinarily be (measured in the number of reformulations) distant schedules. The quantum term can be used to affect how far to tunnel (where to search), and can contribute to the acceptance of reformulated schedules (how likely the search is to continue from a given reformulation).
optimizing a set of constraints for a machine-learning scheduling algorithm (Syrichas –par 70 - optimizer is operated with a view to identifying a suitable and feasible schedule from the set of tasks, workers and constraints (and any other additional information that may be relevant and available);See par 65, FIG. 8 – iterating through neighbourhood operators for searching for a schedule by an optimizer to carry out the optimization (Disclosing machine-learning)) by searching historical data in a history database… (Syrichas see par 108 - there is provided an arrangement in which reference values that have been obtained for optimizing a first set of data can be used to derive reference values for optimizing another set of data. Accordingly, tuned parameter values can be derived for a new set of data from existing reference values, without having to carry out a parameter tuning method for this new set of data. In practice, a parameter tuning method could be applied first to a first set of data to derive reference values for this set of data and, when new sets of data are considered, the corresponding parameters values could be derived from the reference values first obtained; See par 109 - FIG. 12 discusses a method for optimizing a set of data based on an optimization for another set of data. The method starts and at S1201, reference values {Γ.sub.ref, P.sub.ref, T.sub.ref} are identified for a QA optimization for first data DATA1. For example, the reference value may be retrieved from memory (e.g. from a previous calculation), received from an element, identified using a PT tuning method discussed above or identified using any other technique. Then at S1202, a peak cost difference ΔE.sub.ref for a QA optimization of DATA1 using {Γ.sub.ref, P.sub.ref, T.sub.ref} is identified. In other words, a QA optimization with the reference values for the parameters is carried out and while this is carried out, the difference in energy (cost) between a candidate schedule/replica s′ that is accepted and the schedule/replica s that is replaced is measured and its peak value when going through the inner and outer loops of the QAO is identified as ΔE.sub.ref. In other words, ΔE.sub.ref represents the largest increase in cost between the cost for a candidate replica s′ replacing a replica in the set of P.sub.ref replicas and the cost for the replaced replica s).
In case Applicant argues that the iterations of the optimizer (e.g. See par 65, FIG. 8 – iterating through neighbourhood operators for searching for a schedule by an optimizer to carry out the optimization) is not explicitly “machine learning,” Huang discloses that a nearest neighbor search can be used for explicitly “learning” (Huang – page 1561 – Section 1 – one of applications of the Locality-sensitive hashing for nearest neighbor search is Deep Learning).
Syrichas in combination with Dahmen and Huang disclose:
searching historical data in a history database, the searching comprising: “executing, when a number of constraints in the set of constraints is at most a threshold number of constraints… (Syrichas – See par 3 – As the skilled person knows, for a schedule to be a suitable schedule, the schedule must be a feasible schedule such that the search for a suitable schedule should search for a suitable schedule amongst the feasible schedules and should not select an infeasible schedule. At the same time, the suitable schedule should attempt to optimize some aspects as much as possible. Examples of aspects that the schedule may attempt to optimize may include for example any of: a number of soft constraints violated (to be reduced)).
Syrichas discloses iterating to apply different operators to each replica schedule (see FIG. 7-8, par 65), where the iterating is applying “neighbourhood operators” and then further in par 70-71 looking at change in difference between similarity between current replica and neighbours based on similarity (see Line 10 on page 70, then par 78). However, while Syrichas discloses most “similar” searches [for “second set of historical vector”, Syrcihas does not explicitly disclose the next limitation explicitly, looking at neighborhoods being searched that are “closest” and resulting “average” and standard deviation from the data being searched.
Huang and Syrichas in combination with Dahmen discloses the following limitations:
“executing... a nearest neighbor algorithm that inputs the search vector (Dahman – page 211, Section 4, Col. 1 – neighbourhood for local perturbation to the current solution St), and performing locally sensitive hashing when the number of constraints in the set of constraints exceeds the threshold number of constraints (Huang page 1561, Col. 2, Section 1 – wide applications in various fields; database of n objects and query object q; problem is find object maximizing o, q; most popular solutions are to leverage Locality-sensitive hashing (LSH) for Nearest Neighbor search; see page 1562, col. 1 AND page 1563, Section 3.1 AND Fig. 1– novel hashing scheme LSH for high-dimensional search accelerates the search with early pruning by avoiding searching all disjoint sets),
identifying a first set of historical vectors comprising a first predetermined number of historical vectors that are closest by… distance to the search vector” (Dahmen – see page 211, Section 4, Col. 1 - neighbourhood is generated by a move operator that performs a local perturbation to the current solution St . The next solution St+1 is the best neighbor of St , even if this neighbour is not improving St.; see page 211, Col. 2 - A neighbourhood includes multi-activity schedules that are likely to reduce the under-covering. The main idea is to generate shifts for which activity a is worked on period i while keeping all other shifts for the remaining days (days that do not include period i ) unchanged.).
identifying a second set of historical vectors comprising a second predetermined number of historical vectors that include the first set of historical vectors and are closest by… distance to the search vector (Dahmen – See page 212, col. 2 - solution H corresponds to a set of |E| personalized feasible schedules over the planning horizon, one schedule for each employee e ∈ E. Formally, H = (he)e∈E where h is defined by a tuple of explicit shifts (q j ) j∈J e . Since under-covering is generally much less likeable (results in higher costs) than over-covering, our primary objective when designing our heuristic is to ensure that the target demand is satisfied (i.e. under-covering is minimized). Hence, a neighbourhood of a solution ˆH is defined by a subset of feasible schedules that minimize the largest under-covering yielded by ˆH , denoted ˆα in the following; See pg. 213, col. 1 - A single shift type is also considered, and all admissible shifts are assumed to start at 8h:00, have a duration of 9 h and receive a 1-h break that can start within the interval [11h: 00, 13h: 00]. Two activities a1 and a2 should be worked, each having minimum and maximum durations that are equal to 2 and 4 h, respectively. Three employees e1, e2 and e3 are considered: employees e1 and e2 are qualified to perform all activities, while employee e3 is qualified to perform activity a1, only. See page 213, Setion 4.4.2 - The intensification is used to exploit promising regions by storing good properties in a medium-term memory (Talbi 2009). A property is considered good when it often appears in the best neighbour solutions (called also elite solutions). In our case, an intensification is employed when the number of iterations without improvement reaches a pre-fixed number, denoted as Nint); 
Dahmen discloses various neighbourhood searching and looking at various combinations with maximum under-covering, where employees qualified for only certain activities to make a restricted set covering model (See page 213, Col. 1-2) that fits Section 3 (page 210-211, section 3.2 – where constraints include minimizing the under-covering and over-covering costs; constraint (4) ensures minimum rest duration; constraint 6 is total workforce cost). However, Dahmen does not explicitly disclose it looks at Euclidean distance as recited.
Huang discloses the limitations:
 identifying a first set of historical vectors comprising a first predetermined number of historical vectors that are closest by “Euclidean distance” to the search vector
identifying a second set of historical vectors comprising a second predetermined number of historical vectors that include the first set of historical vectors and are closest by “Euclidean distance” to the search vector (Huang – See page 1561, Section 1 – data objected represented as vectors; query object in Euclidean space; page 1562, Section 2.1, in this paper, we focus on Nearest Neighbor search with Euclidean distance).
Syrichas, in combination with Dahmen and Huang discloses:
calculating an enhanced constraint vector comprising an average value based at least in part on the first set of historical vectors and a standard deviation value based at least in part on the second set of historical vectors (Dahmen – See page 215, Section 5.2 – two performance indicators are a measure of total under-covering, over-covering for all activities and all periods; Two other performance indicators (PI) are defined as “average under-covering” and “average over-covering”; See page 216, col. 1 – Table 1 gives average and standard deviation values for all four performance indicators); 
generating an employee schedule using an optimization algorithm subject to a the set of constraints (Syrichas - See par 41 - disclosure is directed to using a metaheuristic optimization, for example using a computer program, which simulates a quantum tunnelling effect to optimize a schedule. More specifically, the present disclosure discussed several techniques and possible implementations with a view to improving the speed and computing efficiency of the search for a suitable schedule; See par 50 - For each worker, the table (FIG. 2, 6) provides attributes which, given the business application considered each time, are to be optimized for. see par 70 - QA optimizer is operated with a view to identifying a suitable and feasible schedule from the set of tasks, workers and constraints; See par 155 – FIGS. 18-19 – QA optimizer 1820 takes data from pre-processing 1810 -; When a schedule is to be defined based on data stored in the storage unit 1800, the relevant set of tasks, workers and constraints (1811, 1812 and 1813, respectively) can be communicated to the pre-processing unit 1810.), wherein the set of constraints comprises the enhanced constraint vector (Dahmen – see page 214, Col. 1 - The intensification we propose consists in constructing schedules that keep active as much as possible a pre-specified number int of triplets (e, a, i ) that have the highest re,a,i values. A triplet (e, a, i ) is active in a solution if employee e is assigned activity a on period I; See page 215, Section 5.3 – parameter settings - the tabu list size ψ, the intensification criterion Nint and the diversification criterion Ndiv. Indeed, the tabu list size ψ is first set to ˜ψ 0 × |A|, and this value is randomly modified every Nlist × |A| iterations within the interval [0.75 ˜ψ 0 × |A|, 1.25; A = number of activities; page 216 – showing Table 1 – and results from different parameters and the resulting performance indicators for the schedule); and
transmitting, responsive to the generating of the employee schedule, data for initiating a notification regarding availability of the employee schedule (Syrichas – See par 93 – schedule is output based on optimization (S906); See par 155, FIG. 18 – optimizer outputs schedule 1831 as result of search for an optimizer schedule; 
In case Applicant has a different interpretation, Dahmen – See page 220, section 5.5- computational time in minutes to reach the best solution for a “shift scheduling problem; on average time took 133 minutes; See page 221, Col. 2 – heuristic outperforms commercial solver CPLEX in terms of solution quality output for optimal solution).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimized schedule in 

Concerning independent claim 11, Syrichas discloses:
A computer program product for generating an employee work schedule, the computer program product comprising one or more computer-readable storage media, and program instructions collectively stored on the one or more computer-readable storage media, the program instructions executable by a processor to cause the processor to perform operations (Syrichas – See par 19-20 – the medium comprising machine executable code which when executed by a processor, causes the processor to perform steps according to any of the methods discussed above in respect of the first example of the present disclosure.).
The remaining limitations are the same as claim 1. Claim 11 is rejected for the same reasons as claim 1.
It would have been obvious to combine Syrichas, Dahmen, and Prieto for the same reasons as discussed with regards to claim 1.


A computer system comprising: a processor and one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to cause the processor to perform operations (Syrichas – See par 19-20 – the medium comprising machine executable code which when executed by a processor, causes the processor to perform steps according to any of the methods discussed above in respect of the first example of the present disclosure).
The remaining limitations are the same as claim 1. Claim 17 is rejected for the same reasons as claim 1.
It would have been obvious to combine Syrichas, Dahmen, and Prieto for the same reasons as discussed with regards to claim 1.

	Concerning claim 2, Syrichas discloses:
The computer implemented method of claim 1, wherein the schedule request corresponds to a specified schedule period (Syrichas – See par 51 - The encoding of FIG. 2 comprises: [0052] a first schedule portion which indicates whether the workers are busy (i.e. have been allocated a task) at a time or during a time period. In this example this is done by having all of the relevant times or time periods as columns and, for each column (time or time period) and for each row (worker), a 0/1 value indicates whether the worker is available/busy at this time or during this time period).


	Concerning claim 3, Syrichas discloses having a schedule with tasks or jobs for an upcoming period (See par 43). However, Syrichas does not explicitly disclose the limitations.
	Dahmen discloses:
The computer implemented method of claim 2, wherein the form values include a demand value representative of a projected business demand during the specified schedule period (Dahmen – See page 209, Section 3.1 - The scheduling  environment we consider includes multiple activities a ∈ A, for which a target demand needs to be satisfied at each period of the planning horizon. Formally, we assume to know for each activity a ∈ A and each period i ∈ I , the number of employees, denoted as da,i , needed to maintain a target activity level. Under-covering and overcovering are permitted but are penalized in the objective function. We denote by cα,a, respectively, cβ,a, the unit penalty cost paid for under-covering, respectively, over-covering, a one unit demand of activity a during a period; See page 215 – demand profile depend on degree of demand fluctuation in planning horizon).
It would have been obvious to combine Syrichas, Dahmen, and Huang for the same reasons as discussed with regards to claim 1. In addition, Syrichas discloses having a schedule with tasks or jobs for an upcoming period (See par 43) and schedules input with tasks (See par 64). Dahmen improves upon Syrichas by explicitly 
Claims 13 and 19 recite similar limitations as claim 3. Claims 13 and 19 are rejected for the same reasons.

	Concerning claim 4, Syrichas discloses having the optimizer converge to a quality level for a schedule (See par 8, 69, 106). However, Syrichas does not explicitly disclose the limitations.
	Dahmen discloses:
The computer implemented method of claim 2, wherein the form values include a key performance indicator (KPI) value representative of a target business goal for the specified schedule period (Dahmen – See page 209, section 3.1 - Formally, we assume to know for each activity a ∈ A and each period i ∈ I , the number of employees, denoted as da,i , needed to maintain a target activity level. Under-covering and overcovering are permitted but are penalized in the objective function. We denote by cα,a, respectively, cβ,a, the unit penalty cost paid for under-covering, respectively, over-covering, a one unit demand of activity a during a period; See page 215, Section 5.2 – two performance indicators are a measure of total under-covering, over-covering for all activities and all periods; Two other performance indicators (PI) are defined as “average under-covering” and “average over-covering). 

Claims 14 and 20 recite similar limitations as claim 4. Claims 14 and 20 are rejected for the same reasons.

	Concerning claim 5, Syrichas discloses
The computer implemented method of claim 2, wherein the form values include a first number of employees available to work during the specified schedule period (Syrichas – See FIG. 2, par 51-52 -  a first schedule portion which indicates whether the workers are busy (i.e. have been allocated a task) at a time or during a time period. In this example this is done by having all of the relevant times or time periods as columns and, for each column (time or time period) and for each row (worker), a 0/1 value indicates whether the worker is available/busy at this time or during this time period; Dahmen – See page 209, Section 3.1 - the number of employees, denoted as da,i , needed to maintain a target activity level; see page 210, Col. 2 - Demand constraints (2) ensure that the total number of qualified employees performing each activity a during each period i of the planning horizon must be equal to the required number (the target demand) subject to some adjustments related to under- and over-covering).

	Concerning claim 6, Syrichas discloses
The computer implemented method of claim 5, wherein the form values include a second number of employees available to work during the specified schedule period, wherein the first and second numbers correspond to respective employee categories (Syrichas – See par 10 – allocations of workers for time slots can include “skills of the workers”; See par 43 – a schedule is usually formulated with the aim of achieving: maximal utilization of a workforce; improved service levels; reduced resource consumption; and minimised service costs. In one example, a workforce consisting of 30 service technicians are to be assigned 300 tasks of varying durations over a 10 day scheduling horizon, with each task requiring the singular or combined application of 20 different skills (See FIG. 3, par 58 - showing skills for each technician) for carrying out tasks – category A, B, etc.).

	Concerning claim 7, Syrichas discloses
The computer implemented method of claim 1, further comprising normalizing the historical data in the history database based at least in part on the form values in the search vector (Syrichas – See par 67 - At the end of S804, a circular list of P replicas has thus been generated in a format that is now suitable for use with the QA optimizer and wherein the format and content have also been selected in view of the workings of the QA optimizer with a view to reducing the resources required by the optimizer and/or reducing the time required by the QA optimizer to identify a suitable solution.).

	Concerning claim 8, Syrichas discloses:
The computer implemented method of claim 1, further comprising structuring the historical data in the history database to form a plurality of historical schedule vectors (Syrichas see FIG. 12 , par 108 - there is provided an arrangement in which reference values that have been obtained for optimizing a first set of data can be used to derive reference values for optimizing another set of data. Accordingly, tuned parameter values can be derived for a new set of data from existing reference values, without having to carry out a parameter tuning method for this new set of data; See par 109 - FIG. 12 discusses a method for optimizing a set of data based on an optimization for another set of data. The method starts and at S1201, reference values {Γ.sub.ref, P.sub.ref, T.sub.ref} are identified for a QA optimization for first data DATA1. For example, the reference value may be retrieved from memory (e.g. from a previous calculation), received from an element, identified using a PT tuning method discussed above or identified using any other technique; In other words, a QA optimization with the reference values for the parameters is carried out and while this is carried out, the difference in energy (cost) between a candidate schedule/replica s' that is accepted and the schedule/replica s that is replaced is measured and its peak value when going through the inner and outer loops of the QAO is identified as .DELTA.E.sub.ref.).


The computer implemented method of claim 1, further comprising arranging the historical data in the history database into data structures each having a number of dimensions corresponding to dimensions of the search vector (Syrichas – See par 43 - A schedule can refer to a scheduling or assignment of tasks or jobs to one or more persons or workers (e.g. technicians and/or drivers, etc.) for a time period or time and taking into account one or more hard and/or soft constraints. In one example, a workforce consisting of 30 service technicians are to be assigned 300 tasks of varying durations over a 10 day scheduling horizon, with each task requiring the singular or combined application of 20 different skills. This example is further complicated by the requirement that the schedule must also adhere to a set of 20 hard and soft constraints; see par 50 - For each worker, the table provides attributes which, given the business application considered each time, are to be optimized for. As this example uses a binary encoding, each cell of this table can assume a binary value {0, 1}; see par 57 - The encoding 200 may further include any number of additional sections or portions as deemed necessary or appropriate (see the “possible extension” section in dashed line in FIG. 2), for example taking into account any element or parameter or combination thereof that may affect the cost of a schedule and/or whether the schedule violates any constraints).

	Concerning claim 10, Syrichas discloses
Dahmen – See page 212, Algorithm 1 – line 3 – considers whether day is “day-off” for employee (line 1); page 212, col. 2 - Then, a pre-processor is used to generate for each employee e working on day ˆj (according to its pre-assigned days-off schedule) a set Q ˆj e( ˆa, ˆı) ⊂ Q ˆj e of all admissible shifts on day ˆj in which activity ˆa is worked during ˆı.; See page 210, col. 2 – constraint (4) – minimum rest duration restriction between 2 shifts assigned to 2 consecutive work days for each employee schedule).

Concerning claim 15, Syrichas discloses:
The computer usable program product of claim 11, wherein the stored program instructions are stored in a computer readable storage device in a data processing system (Syrichas – See par 19-20 – the medium comprising machine executable code which when executed by a processor, causes the processor to perform steps according to any of the methods discussed above in respect of the first example of the present disclosure), and wherein the stored program instructions are transferred over a network from a remote data processing system (Syrichas – See par 155 - In the example of FIG. 18, the system comprises a storage unit 1800 which is configured to store at least task data 1801, worker/workforce data 1802 and constraint data 1803. The storage unit could for example be provided in a form of a database (e.g. on a dedicated server, on a distributed architecture, etc.) or in a memory section of a computing device which can be configured to carry out other non-storage or non-database related functions (and which may be related to the QA optimizer or not). See par 156 - the storage unit 1800, the pre-processing unit 1810 and the optimizer 1820 have been provided as separate elements connected via a private and/or public network. For example, each of these elements may be implemented as logical and/or physical standalone elements which are configured to communicate with each other via the network. It is also noteworthy that this architecture could be a virtual architecture and could also or alternatively be a distributed architecture (e.g. on a cloud environment).).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Syrichas (US 2017/0140325) in view of Dahmen, “Solving multi-activity multi-day shift scheduling problems with a hybrid heuristic,” 2015, Journal of Scheduling, Vol. 18, pages 207-223, and Huang, “Accurate and Fast Asymetric Locality-Sensitive Hashing Scheme for Maximum Inner Product Search,” 2018, In Proceedings of the 24th ACM SIGKDD International Conference on Knowledge Discovery & Data Mining, pages 156-1570, as applied to claim 1-15 and 17-20 above, and further in view of Gebhart (US 2015/0121058).
	Concerning claim 16, Syrichas discloses:
The computer usable program product of claim 11, wherein the stored program instructions are stored in a computer readable storage device in a server data processing system (Syrichas – See par 19-20 – the medium comprising machine executable code which when executed by a processor, causes the processor to perform steps according to any of the methods discussed above in respect of the first example of the present disclosure) and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a Syrichas – See par 156 – FIG. 18 – optimizer 1820 communicates over the network and can be part of a distributed architecture on a cloud).
Syrichas discloses use of a cloud or a “distributed architecture” for performing operations (See par 19, 156, FIG. 18). However, Syrichas does not explicitly disclose generating the invoice based on metering use of the cloud/distributed architecture.
Gebhart also discloses:
and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (See also Gebhart – See par 39, FIG. 6 -  Computer system 710 can send and receive information through the network interface 704 across a local network 720, an Intranet, or the Internet 730. In the Internet example, software components or services may reside on multiple different computer systems 710 or servers 731-735 across the network. The processes described above may be implemented on one or more servers, for example. A server 731 may transmit actions or messages from one component, through Internet 730, local network 720, and network interface 704 to a component on computer system 710. The software components and processes described above may be implemented on any computer system and send and/or receive information across a network, for example.), further comprising: 
Gebhart discloses:
program instructions to meter use of the computer usable code associated with the request (Gebhart – See par 21 - Because expandable computer system 106 is run in the cloud, a company running the optimization may be charged for the use of the computing resources. Thus, using more computing resources may cause the cost of calculating the optimization result to increase. Thus, in one embodiment, the cost for running an optimization result in expandable computer system 106 is higher than running the optimization in dedicated computer system 102. To run the optimization in expandable computer system 106, the company needs to reserve the space at the cloud provider. In some cases, the increased cost is worth running the optimization faster in expandable computer system 106); and 
program instructions to generate an invoice based on the metered use (Gebhart – See par 21 - Because expandable computer system 106 is run in the cloud, a company running the optimization may be charged for the use of the computing resources. Thus, using more computing resources may cause the cost of calculating the optimization result to increase. Thus, in one embodiment, the cost for running an optimization result in expandable computer system 106 is higher than running the optimization in dedicated computer system 102. This may be because the company may have purchased dedicated computer system 102 and dedicated that system to running the optimization periodically. However, to run the optimization in expandable computer system 106, the company needs to reserve the space at the cloud provider. In some cases, the increased cost is worth running the optimization faster in expandable computer system 106. See par 30 - In the automatic approval, optimization manager 104 may weigh characteristics of the changed input data to determine whether or not to rerun the optimization. For example, optimization manager 104 may weigh the cost versus the impact. Optimization manager 104 determines the cost to run the optimization using expandable computer system 106 and also determines the impact the rerunning of the optimization).
Syrichas, Dahmen, Huang, and Gebhart are analogous art as they are directed to optimizing a schedule (See Syrichas par 3, 41; Dahmen Abstract; Gebhart par 2). Syrichas discloses use of a cloud or a “distributed architecture” for performing operations (See par 19, 156, FIG. 18). Gebhart improves upon Syrichas, Dahmen, and Huang by explicitly disclosing tracking use of computing resources and generating the costs incurred as a result of using the additional resources (e.g. servers, optimization result). One of ordinary skill in the art would be motivated to further include explicitly tracking usage for charging for the cost of the use of the computing resources to efficiently improve upon the optimization for quality of a schedule in Syrichas to allow customers to pay for the services they use.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the optimized schedule in Syrichas the consideration of searching based on performance indicator performance as disclosed in Dahmen, and the use of “Euclidean” distance, locality-sensitive hashing in Huang to further include tracking the usage of computing resources for charging for the costs incurred as disclosed in Gebhart, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art .

Response to Arguments
Applicant's arguments filed 12/2/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
In response to the 112b rejection (1), Applicant states that the standard deviation of the “second set” includes the first set of vectors and points to specification paragraph 31 for showing how the language is definite. Remarks, page 9-10. In response, Examiner respectfully disagrees. The example Applicant points to is helpful. However, the claims are not clear still, and cover situations beyond the example cited (e.g. 1st set being a subset of 2nd set). If what Applicant is intending to state is that the 2nd set is a larger set than the 1st set, as opposed to being distinctively different or even the same, Applicant needs to recite that in the claim. Examiner suggests reciting: “identifying a second set of historical vectors comprising a second predetermined number of historical vectors larger than the first predetermined number of historical that include the first set of historical vectors and are most similar by Euclidean distance to the search vector.”
With regards to 101, Applicant argues that by reciting “machine learning” and “locality sensitive hashing”, this is not any of the abstract idea groupings of mental, human activity, or math. Remarks, page 12-13. In response, Examiner respectfully disagrees. A computer or a “computer doing machine learning” is analyzed as an additional element. Just reciting that a computer does “machine learning” and uses 
With regards to 103, Applicant’s arguments are moot in light of the revised rejection necessitated by the amendments.
Examiner looks forward to continued discussion with the Applicant on this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619